 


110 HRES 1131 IH: Recognizing that the Centers for Disease Control and Prevention observes the month of April as National STD Awareness Month and urging the House of Representatives to focus greater attention on activities related to the prevention of STDs and screening and treatment for STDs.
U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1131 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2008 
Mrs. Jones of Ohio (for herself, Mr. Ackerman, Mr. Baird, Ms. Baldwin, Mr. Berman, Mr. Berry, Mr. Butterfield, Mrs. Capps, Mr. Carson, Mrs. Christensen, Ms. Clarke, Mr. Cohen, Mr. Conaway, Mr. Conyers, Mr. Cummings, Mr. Davis of Illinois, Mr. Delahunt, Mr. Ellison, Mr. Ellsworth, Mr. Fattah, Mr. Al Green of Texas, Mr. Hare, Mr. Hastings of Florida, Mr. Inslee, Mr. Israel, Ms. Jackson-Lee of Texas, Ms. Lee, Mr. Lewis of Georgia, Mr. Lynch, Mr. Markey, Mr. Marshall, Ms. Matsui, Ms. McCollum of Minnesota, Mr. McGovern, Mr. McNulty, Mr. Michaud, Ms. Moore of Wisconsin, Mr. George Miller of California, Mr. Murphy of Connecticut, Mr. Olver, Mr. Pomeroy, Ms. Zoe Lofgren of California, Ms. Loretta Sanchez of California, Ms. Schakowsky, Mr. Scott of Georgia, Mr. Scott of Virginia, Mrs. Tauscher, Mr. Thompson of Mississippi, Mr. Towns, Mr. Van Hollen, Ms. Wasserman Schultz, Ms. Watson, Mr. Watt, Mr. Waxman, Mr. Walz of Minnesota, Mr. Higgins, Mr. Barrow, Mr. Cooper, Ms. Kilpatrick, and Mr. Sherman) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Recognizing that the Centers for Disease Control and Prevention observes the month of April as National STD Awareness Month and urging the House of Representatives to focus greater attention on activities related to the prevention of STDs and screening and treatment for STDs. 
 
 
Whereas sexually transmitted diseases pose a significant burden in the United States both in economic and human terms; 
Whereas the United States has the highest rate of sexually transmitted infections in the industrialized world, with an estimated 19,000,000 new cases of sexually transmitted infections, and almost half of them occurring in young people between the ages of 15 to 24; 
Whereas according to the Centers for Disease Control and Prevention (CDC), sexually transmitted infections impose a tremendous economic burden on the United States, with direct medical costs as high as $15,300,000,000 per year; 
Whereas a 2008 report from the Centers for Disease Control and Prevention estimates that 1 in 4 young women between the ages of 14 and 19 in the United States, or 3,200,000 teenage girls, is infected with at least 1 of the most common sexually transmitted diseases (human papillomavirus (HPV), chlamydia, herpes simplex virus, and trichomoniasis); 
Whereas poverty and lack of access to quality health care exacerbate HIV and STD rates;  
Whereas the CDC study finds that 48 percent of young African American women are infected with an STD, compared to 20 percent of young White women; 
Whereas the two most common STDs overall were human papillomavirus, or HPV, with 18 percent infected and chlamydia with 4 percent infected; 
Whereas the long-term health effects of STDs for women are especially severe and include infertility and cervical cancer; 
Whereas HPV vaccination and STD screening and early treatment can prevent some of the most devastating effects of untreated STDs; 
Whereas these high STD infection rates among young women, are clear signs that we must develop ways to reach those most at risk; 
Whereas the CDC recommends annual chlamydia screenings for sexually active women 25 and under; 
Whereas the CDC also recommends that girls and women between the ages of 11 and 26 who have not been vaccinated or who have not completed the full series of shots be fully vaccinated against HPV; 
Whereas complications of chlamydia can lead to chronic pain, infertility, and tubal pregnancies, which can affect a woman's health and well-being throughout her lifetime; 
Whereas the harmful impact of STDs on infants leads to long-term emotional suffering and stress for families; 
Whereas unlike other diseases, STDs often cause stigma and feelings of shame for patients diagnosed with these infections; 
Whereas the Federal Government should help people protect themselves against STDs by supplying them with information about their options and funding screening and treatment services through a variety of programs including title X of the Public Health Service Act and the CDC’s STD prevention program; and 
Whereas STD screening, vaccination, and other prevention strategies for sexually active women should be among our highest public health priorities: Now, therefore, be it 
 
That the United States House of Representatives— 
(1)recognizes that the Centers for Disease Control and Prevention observes a National STD Awareness Month;  
(2)supports the goals of National STD Awareness Month by requesting that the Federal Government, States, localities, and nonprofit organizations observe the month with appropriate programs and activities with the goal of increasing knowledge of the risks of STDs and protecting Americans of all ages; 
(3)recognizes the human toll of the STD epidemic and makes the prevention and cure of STDs a higher public health priority; and  
(4)calls on the citizens of the United States to learn what screenings are recommended for themselves and their children and seek out appropriate care. 
 
